Citation Nr: 0312457	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for atopic dermatitis.

2.  Entitlement to service connection for asthma, claimed as 
secondary to atopic dermatitis.

3.  Entitlement to service connection for cataracts, claimed 
as secondary to atopic dermatitis.

4.  Entitlement to service connection for depression, claimed 
as secondary to atopic dermatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1962 to October 1963.  She also had reserve service.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A personal hearing was held at the RO in 
May 1997.  In May 2002, the veteran was afforded a video-
conference hearing before the undersigned.  In December 2002 
the Board sought further development of the evidence.  Such 
development was accomplished in February 2003.  For the 
reasons indicated below, further RO adjudicatory action is 
necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the RO provided the veteran some 
notice of the VCAA in December 2001, the United States Court 
of Appeals for Veterans Claims (Court) has since provided 
further guidelines regarding the notice provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The guidelines of the Court in Quartuccio do not appear to be 
satisfied.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Here, as noted, the Board has obtained additional evidence.  
This evidence consists of a February 2003 VHA medical 
opinion.  The veteran has not waived initial AOJ 
consideration of such evidence.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate her 
claim, what the evidence of record 
(specifically including the evidence 
developed by the Board) shows, and what 
further evidence VA would obtain for her, 
as well as what evidence or information 
she is responsible for obtaining or 
providing.  If further evidence is 
identified, the VA should obtain such 
evidence and associate it with the claims 
folder.

2.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record (specifically considering 
the additional evidence obtained by the 
Board) and re-adjudicate the claims.  If 
any claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and her representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


